UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
CEDRIC BISHOP,

                   Plaintiff,             19-cv-1602 (JGK)

          - against -                     ORDER

MOTORCYCLE MALL, INC.,

                    Defendant.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     As discussed at the hearing on December 5, 2019, the

defendant’s motion to dismiss the First Amended Complaint for

lack of subject matter jurisdiction and lack of personal

jurisdiction is denied without prejudice to renewal. The parties

may engage in limited discovery, to be completed within 60 days,

regarding the plaintiff’s attempt to purchase a T-Shirt from the

defendant’s website, the defendant’s ties to New York, and any

differences between the Initial Complaint and the First Amended

Complaint.

     After the completion of discovery, the defendant can make a

renewed motion to dismiss without another pre-motion conference.

     The Clerk is directed to close Docket Number 15.

SO ORDERED.


Dated:    New York, New York
          December 6, 2019        ______/s/ John G. Koeltl______
                                         John G. Koeltl
                                   United States District Judge
